Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, involve the proper dutiable values of certain merchandise imported from England. The record upon which the said appeals have been submitted for decision establishes that the issues herein and the issues which were involved in United States v. Pitcairn, C. A. D. 334, are similar in all material respects, and the record in that case has been admitted in evidence herein.
Upon the established facts and following the authority cited, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any amounts added by the importer on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.